— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered April 13, 1984, convicting him of criminal possession of stolen property in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By pleading guilty, the defendant forfeited review of his claim that the prosecutor’s conduct before the Grand Jury impaired its integrity (see, People v Taylor, 65 NY2d 1, 5; People v Di Raffaele, 55 NY2d 234, 240).
Nor do any of the defendant’s other contentions entitle him to withdraw his plea. The negotiated plea bargain did not *65include any promise by the prosecution to recommend a lesser sentence if the defendant cooperated in future investigations, the allocution satisfied the requirements of People v Harris (61 NY2d 9) and the sentence imposed was less than that negotiated. We find no basis for modifying the terms of the freely negotiated agreement (see, People v La Lande, 104 AD2d 1052). Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur.